Citation Nr: 0413111	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-15 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for bilateral 
hammertoes, with exotosis, left hallux, with recurrent 
callouses, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating determination 
of the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO).  

During the course of the appeal, the veteran moved to 
California.  Thus, the Oakland, California, RO is listed on 
the title page of this decision.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the last comprehensive VA examination 
afforded the veteran occurred in September 2000.

In a December 2001 statement support of claim, the veteran 
indicated that he now had pronounced to extreme pain, which 
was constant in nature.  He also noted having cramping of his 
feet and not being able to stand on his feet for more than 
20 minutes.  

VA is obliged to afford veteran's contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The Board does note that the veteran was afforded some type 
of examination in January 2002.  However, this appears to 
have been an outpatient type of examination and does not 
contain sufficient information to properly rate the veteran's 
condition.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected bilateral hammertoes, with 
exotosis, left hallux, with recurrent 
callouses.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.

The examiner is requested to carefully 
elicit from the veteran all pertinent 
subjective complaints with regard to his 
left and right feet and to make specific 
findings as to the etiology of each 
complaint.  The examiner is also 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  

The examiner is requested to note the 
absence or presence of the following: 
mild symptoms relieved by a built-up shoe 
or arch support; weight-bearing line over 
or medial to the great toe; inward bowing 
of the tendo achillis, pain on 
manipulation and use of the feet; 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, with 
characteristic callosities; pronounced 
symptoms, with marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, which are not improved by 
orthopedic shoes or appliances.  If any 
of the above symptoms are present, the 
examiner is requested to render an 
opinion as to whether these symptoms are 
related to the veteran's service-
connected bilateral hammertoes, with 
exotosis, left hallux, with recurrent 
callouses or some other cause which is 
not service-connected. 

Complete detailed rationale should be 
given for each opinion that is rendered.  

3.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


